[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In the appeal numbered C-000648, Joseph Motors seeks to overturn the summary judgment entered by the trial court in favor of Christa L. Minnich on a claim seeking a deficiency judgment against her. In the appeal numbered C-000635, Minnich challenges the summary judgment entered in favor of Joseph Motors on Minnich's counterclaims.1
In support of their motions for summary judgment and in their opposing memoranda, both parties relied upon Minnich's deposition testimony. But a review of the record makes it clear that the trial court did not review Minnich's deposition transcript, since the transcript still bears an unbroken seal and its contents are not otherwise among the materials that were presented to the court. The requirements of Civ.R. 56(C) are not satisfied unless the trial court actually reads a deposition to determine its contents. See Murphy v. Reynoldsburg (1992), 65 Ohio St.3d 356,604 N.E.2d 138, syllabus; Norwell v. Cincinnati (May 28, 1997), Hamilton App. No. C-960500, unreported; Moravec v. Hobeika (Dec. 24, 1998), Hamilton App. No. C-980136, unreported.
Accordingly, the judgment of the trial court is reversed and this cause is remanded for further proceedings consistent with law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Hildebrandt and Winkler, JJ.
1 Upon motion, this court has consolidated the two appeals.